EXHIBIT 15.2 DISTINCTIVE DESIGNS FURNITURE INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DECEMBER 31, 2007 DISTINCTIVE DESIGNS FURNITURE INC. DECEMBER 31, 2007 CONTENTS PAGE CONSOLIDATED FINANCIAL STATEMENTS Balance Sheet II Statement of Deficit III Statement of Loss IV Statement of Cash Flows V Notes to Financial Statements VI - XVI SUPPLEMENTARY INFORMATION Consolidated Schedule of Expenses XVII PAGE II DISTINCTIVE DESIGNS FURNITURE INC. CONSOLIDATED BALANCE SHEET (Unaudited) DECEMBER 31, 2007 ASSETS 2007 2006 CURRENT Cash $ 347,641 $ - Accounts receivable 1,971,236 6,642,549 Income taxes recoverable 19,992 - Inventory (Note 4) 3,116,547 5,162,875 Prepaid expenses 256,334 335,224 5,711,750 12,140,648 PROPERTY AND EQUIPMENT(Note 5) 863,193 1,193,449 $ 6,574,943 $ 13,334,097 LIABILITIES CURRENT Bank indebtedness $ - $ 435,146 Commercial credit facility payable (Note 6) 1,779,998 3,965,584 Accounts payable and accrued liabilities 1,051,504 4,499,554 Long-term debt (Note 7) 9,996 509,996 Due to trustee re unsecured creditors settlement (Note 8(a)) 127,503 - 2,969,001 9,410,280 DUE TO TRUSTEE RE UNSECURED CREDITORS SETTLEMENT(Note 8(a)) 2,108,087 - LONG-TERM DEBT(Note 7) 1,442,711 1,318,475 FUTURE INCOME TAXES(Note 9) 64,000 119,000 6,583,799 10,847,755 COMMITMENTS (Note 13) CAPITAL DEFICIENCY CAPITAL STOCK (Note 10) 3,820,341 3,820,341 DEFICIT (3,829,197 ) (1,333,999 ) (8,856 ) 2,486,342 $ 6,574,943 $ 13,334,097 See accompanying notes to consolidated financial statements. APPROVED ON BEHALF OF THE BOARD: Director Director PAGE III DISTINCTIVE DESIGNS FURNITURE INC. CONSOLIDATED STATEMENT OF DEFICIT (Unaudited) FOR THE YEAR ENDED DECEMBER 31, 2007 2007 2006 RETAINED EARNINGS (DEFICIT), beginning of year $ (1,333,999 ) $ 1,394,501 Net loss for the year (2,495,198 ) (2,728,500 ) DEFICIT, end of year $ (3,829,197 ) $ (1,333,999 ) See accompanying notes to consolidated financial statements. PAGE IV DISTINCTIVE DESIGNS FURNITURE INC. CONSOLIDATED STATEMENT OF LOSS (Unaudited) FOR THE YEAR ENDED DECEMBER 31, 2007 2007 2006 SALES (Notes 14 and 15) $ 18,990,737 $ 30,262,368 COST OF SALES (Page XVII) 16,873,244 26,400,736 GROSS PROFIT 2,117,493 3,861,632 EXPENSES (Page XVII) General and administration 2,190,484 2,008,453 Selling and delivery 2,550,574 3,904,478 4,741,058 5,912,931 LOSSBEFORE THE FOLLOWING (2,623,565 ) (2,051,299 ) Amortization (275,144 ) (544,040 ) Gain on disposal of equipment - 50,483 Equity loss in significantly influenced company - 83,574 Gain on settlement with unsecured creditors (Note 8(b)) 348,511 - 73,367 (409,983 ) LOSSBEFORE INCOME TAXES (2,550,198 ) (2,461,282 ) Income taxes(recovered) - current - 117,218 - future (55,000 ) 150,000 (55,000 ) 267,218 NET LOSS FOR THE YEAR $ (2,495,198 ) $ (2,728,500 ) See accompanying notes to consolidated financial statements. PAGE V DISTINCTIVE DESIGNS FURNITURE INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) FOR THE YEAR ENDED DECEMBER 31, 2007 2007 2006 OPERATING ACTIVITIES Net loss for the year $ (2,495,198 ) $ (2,728,500 ) Amortization 275,144 544,040 Future income taxes (recovered) (55,000 ) 150,000 Equity loss in significantly influenced company - (83,574 ) Gain on disposal of equipment - (50,483 ) Gain on settlement with unsecured creditors (348,511 ) - (2,623,565 ) (2,168,517 ) Change in non-cash components of working capital Accounts receivable 4,671,313 (406,173 ) Inventory 2,046,328 445,620 Prepaid expenses 78,890 (112,742 ) Accounts payable and accrued liabilities (3,448,050 ) 1,653,510 Income taxes (19,992 ) 611,389 3,328,489 2,191,604 704,924 23,087 INVESTING ACTIVITIES Purchase of equipment (17,665 ) (95,391 ) Proceeds from disposal of equipment 72,777 194,957 Advances to significantly influenced company - 58,094 55,112 157,660 FINANCING ACTIVITIES Increase (decrease) in commercial credit facility payable (2,185,586 ) 3,965,584 Increase (decrease) in long-term debt (375,764 ) 520,741 Increase (decrease) in bank indebtedness (435,146 ) 435,146 Decrease in bank loans - (5,132,074 ) Increase in due to trustee re unsecured creditors settlement 2,584,101 - (412,395 ) (210,603 ) CHANGE IN CASH 347,641 (29,856 ) CASH, beginning of year - 29,856 CASH, end of year $ 347,641 $ - SUPPLEMENTARY CASH FLOW INFORMATION Interest paid $ 682,685 $ 406,030 See accompanying notes to consolidated financial statements. PAGE VI DISTINCTIVE DESIGNS FURNITURE INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DECEMBER 31, 2007 1. NATURE OF BUSINESS Distinctive Designs Furniture Inc. (the "Company") manufactures furniture which is sold primarily to retailers in North America. 2. GOING CONCERN The financial statements are prepared in accordance with generally accepted accounting principles with the assumption that the Company will be able to realize its assets and discharge its liabilities in the normal course of business as a going concern. The Company has sustained material losses in recent years and now finances its operations using an asset-based lender. In order to generate positive cash flows from operations, the Company is dependent upon the support of the Company's new lender and a return to profitability which is sensitive to the volume and price of furniture sold, freight costs and labour costs. If these assumptions are not met, the Company may not be able to realize its assets and discharge its liabilities in the normal course of operations. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Consolidation These consolidated financial statements include the accounts of the Company and its Canadian subsidiaries Distinctive Leather Inc., Lanark Furniture Inc. and 1632247 Ontario Limited. (b) Inventory Inventory is valued at the lower of cost and replacement cost for raw materials and work in process.Finished goods are valued according to lower of cost and net realizable value.Cost is determined on a first-in, first-out method. (c) Investments Long-term investments in which the Company has significant influence are accounted for using the equity method. Whenever events or changes in circumstances indicate that the carrying value of the investments may not be recoverable, the investments are written down to their fair value. Any impairment in value is recorded in the consolidated statement of operations. (d)Property and Equipment Property and equipment are stated at cost.Amortization is being provided for annually as follows: Machinery and equipment - 20%, declining balance basis Office furniture and equipment - 20%, declining balance basis Computer equipment and software - 30%, declining balance basis Leasehold improvements -over five years, straight-line basis Automotive equipment - 30%, declining balance basis Automotive equipment under capital lease - 30%, declining balance basis PAGE VII DISTINCTIVE DESIGNS FURNITURE INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DECEMBER 31, 2007 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (e)Impairment of Long-Lived Assets The Company reviews, when circumstances indicate it to be necessary, the carrying values of its long-lived assets by comparing the carrying amount of the asset or group of assets to the expected future undiscounted cash flows to be generated by the asset or group of assets. An impairment loss is recognized when the carrying amount of an asset or group of assets held for use exceeds the sum of the undiscounted cash flows expected from its use and eventual disposition.The impairment loss is measured as the amount by which the asset carrying amount exceeds its fair value, based on quoted market prices, when available, or on the estimated current value of future cash flows. (f) Capital Leases Capital leases which transfer substantially all of the property and relevant risk related to the ownership of property leased to the Company are capitalized by recording as assets and liabilities the present value of the payments under the leases. (g)Income Taxes The Company provides for income taxes using the asset and liability method. The asset and liability method requires that income taxes reflect the expected future tax consequences of temporary differences between the carrying amounts of assets or liabilities and their tax bases.Future income tax assets and liabilities are determined for each temporary difference based on the tax rates which are expected to be in effect when the underlying items of income and expense are expected to be realized. (h)Revenue Recognition Revenue from product sales is recognized when goods are shipped to the customer, the customer takes ownership and assumes risk of loss, and collection of the relevant receivable is reasonably assured.Customer returns are recorded as an adjustment to sales.The Company estimates and accrues its customer returns based on historical trends and known return goods authorizations. Costs associated with rebates are recorded as adjustments to sales at the same time as product sales are recognized. Where volume rebates are based on pre-defined annual targets, the Company estimates and accrues volume rebates based on contractual agreements with customers and estimated annual sales based on historical sales levels. Estimates of rebates accrued are continually revised to reflect actual rebates earned based on actual sales levels achieved. (i) Foreign Currency Translation Monetary assets and liabilities denominated in foreign currencies are translated to Canadian dollars at the year-endexchange rate.Non-monetary assets and liabilities are translated at the rate prevailing when the assets were acquired or the liabilities incurred.Sales and expenses are translated at the exchange rate in effect at the date of the transaction. PAGE VIII DISTINCTIVE DESIGNS FURNITURE INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DECEMBER 31, 2007 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (j) Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from management's best estimates as additional information becomes available in the future. The Company maintains accounts receivable allowances for estimated losses resulting from the inability of its customers to make payments. It performs periodic credit evaluations of its customers and typically does not carry collateral or credit insurance. The Company's estimate of the allowance for doubtful accounts may prove insufficient if a greater than expected number of customers are delinquent in their payments. The Company maintains a provision for inventory obsolescence. In evaluating the adequacy of provision for inventory obsolescence, a number of factors are considered, including level of inventory in relationship to historicaland forecasted sales, changes in customer preferences and new product offerings. The Company's provision for inventory obsolescence may require adjustment as these factors change. (k)Adoption of Accounting Standards Effective January 1, 2007, the Company adopted revised Canadian Institute of Chartered Accountants (“CICA”) handbook section 1506, Accounting Changes. The changes covered by this section include changes in accounting policy, changes in accounting estimates and correction of errors. Under section 1506, voluntary changes in accounting policy are only permitted if they result in financial statements that provide more reliable and relevant information. When a change in accounting policy is made, this change is applied retrospectively unless impractical. Changes in accounting estimates are generally applied prospectively and material prior period errors are corrected retrospectively. CICA Section 1506 is effective for fiscal years beginning on or after January 1, 2007. The only impact in the current year is to provide disclosure of when an entity has not applied a new source of Generally Accepted Accounting Principles (“GAAP”) that has been issued but is not yet effective. (l)Accounting Standards Issued But Not Yet Adopted The following accounting policies will be effective for fiscal 2008. The Company will be required to adopt the CICA Handbook Section 1530 – Comprehensive Income. This Section establishes standards for reporting and display of comprehensive income. It does not address issues of recognition or measurement for comprehensive income and its components. PAGE IX DISTINCTIVE DESIGNS FURNITURE INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DECEMBER 31, 2007 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (l) Accounting Standards Issued But Not Yet Adopted (Continued) The Company will be required to adopt CICA Handbook Section 3251 – Equity, which replaces Section 3250. This Section establishes standards for the presentation of equity and changes in equity during the reporting period. The Company will be required to adopt the CICA Handbook Section 3862 – Financial Instruments - Disclosures. This Section requires the disclosure of information about (i) the significance of financial instruments for the Company’s financial position and performance and (ii) the nature and extent of risks arising from financial instruments to which the entity is exposed during the period and at the balance sheet date, and how the entity manages those risks. The Company will be required to adopt the CICA Handbook Section 3863 – Financial Instruments - Presentation. This Section establishes standards for the presentation of financial instruments and non-financial derivatives. The Company will be required to adopt the CICA Handbook Section 1535 – Capital Disclosures. This Section specifies the disclosure of (i) an entity’s objectives, policies and processes for managing capital; (ii) quantitative data about what the entity regards as capital; (iii) whether the entity has complied with any capital requirements; and (iv) if it has not complied, the consequences of such non-compliance. The Company will be required to adopt the CICA Handbook Section 3031 - Inventories.
